Citation Nr: 9924969	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.  The case is also on appeal 
from an April 1997 rating decision by the RO denying service 
connection for PTSD.  

The issue of entitlement to service connection for PTSD will 
be addressed in the remand that follows this decision.


FINDINGS OF FACT

1.  An unappealed March 1987 rating decision denied service 
connection for a back disability.  

2.  Evidence added to the record since the March 1987 rating 
decision denying service connection for a back disability is 
not duplicative or cumulative of evidence previously of 
record, and is so significant, when viewed in conjunction 
with the evidence previously of record, that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the March 1987 denial of service 
connection for a back disability is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38  
C.F.R. §§ 3.102, 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), Elkins v. West, 12 Vet. App. 209 (1999), and 
Winters v. West, 12 Vet. App. 203 (1999).  The new standard 
in new and material cases articulated in Hodge is less 
restrictive.  However, in light of the determination in this 
appeal, the Board finds that the veteran is not prejudiced by 
the initial analysis of his new and material claim under the 
new case law by the Board.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Soyini v. Derwinski, 1 Vet.App. 540 (1991).

A March 1987 rating decision denied service connection for a 
back disability.  Evidence of record at that time included 
the veteran's service medical records.  According  to the 
veteran's May 1986 retirement examination report of medical 
history, he noted recurrent back pain and was referred for an 
orthopedic consultation.  During the consultation, the 
veteran complained of back pain of three to four years 
duration.  The consultation report notes that the veteran's 
service medical records were negative, neurosensory and motor 
examination were normal, range of motion was full, there was 
no tenderness and radiographic examination was negative.  The 
assessment was chronic low back pain.  

The report of the veteran's May 1986 retirement medical 
examination notes that the veteran's spine was normal on 
clinical evaluation.  Physical therapy was recommended.  No 
pertinent diagnoses of defects were identified.  

Also considered by the March 1987 rating decision was the 
report of a November 1986 VA general medical, including 
orthopedic, examination.  It was noted that there was no 
slippage, spasm, or tenderness to pressure of the spine.  The 
veteran was tender to palpation over L3-L4.  Range of motion 
for the spine was noted to be normal.  The diagnosis was 
chronic low back pain, secondary to back strain, essentially 
normal findings on today's back examination, normal 
lumbosacral spine films.  

In November 1986, the veteran was also provided a 
neurological examination, which resulted in an impression of 
low back pain, probably osteoarthritis in etiology; and mild 
weakness of the left extensor longus, etiology uncertain, 
possibly due to a lumbar-five radiculopathy, asymptomatic.  

The March 1987 rating decision found a chronic low back 
disability had not been demonstrated.  That determination 
became final when the veteran did not file a notice of 
disagreement within one year of the date he was notified of 
the unfavorable determination.  See 38 U.S.C.A. § 7105(b)(1), 
(c) (West 1991); Person v. Brown, 5 Vet. App. 449, 450 
(1993).  A final decision cannot be reopened and reconsidered 
by the Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters v. West, No. 97-2180, slip op. at 4.  If the claim is 
well-grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

Evidence submitted since the March 1987 rating decision 
consists in part of records from the Jewish Hospital, some of 
which were received from the Social Security Administration 
(SSA) and some of which were received directly from the 
hospital.  An August 1991 report noted that the veteran 
reported that the pain had its onset in May 1991, after a day 
using a pick and shovel followed by a two-hour truck ride.  
The veteran underwent a right hemilaminectomy, foraminotomy 
and diskectomy in March 1992.  The veteran underwent a 
revision hemilaminectomy, partial facetectomy and micro-
surgical diskectomy in May 1995, following complaints of 
pain.  The veteran's complaints of pain continued, and he 
received epidural steroid blocks in August and September 
1995.  The veteran complained of pain exacerbated by any type 
of activity in January 1996.  

A July 1991 initial consultation report and cover letter from 
the Neurosurgical Associates of Louisville provides that the 
veteran had a herniated nucleus pulposis by CT scan, L5-S1 
right; and clinical radiculopathy, unresolved by conservative 
therapy.  It was noted that the veteran reported that his 
pain began in May 1991, after a day of digging followed by 
riding in a truck.

Medical records from Ireland Army Hospital show that the 
veteran complained of low back pain radiating to the right 
leg from February to April 1995, which he related to stepping 
in a hole in February 1995.  Medication was provided.  

Medical records from the Lakeview Rehabilitation Hospital 
show that the veteran underwent physical therapy in June 
1992, and June and July 1995, following back surgeries in 
March 1992 and May 1995.

VA outpatient treatment records, including some received from 
the SSA and some received directly from the Louisville VA 
Medical Center (VAMC), show that the veteran complained of 
low back pain in March 1995.  It was noted that the veteran 
reported an on-the-job injury in February 1995, and that 
workman's compensation was involved.  The pertinent 
assessment was low back pain.  He was assessed with 
degenerative joint disease, unspecified, in September 1996.  
In January 1997, he was diagnosed with degenerative arthritis 
of the lumbosacral spine.  

In a statement received in July 1996, one of the veteran's 
fellow servicemen noted that he had witnessed the veteran 
injure his back in March 1971 while carrying bodies to a 
chopper pad.  In a statement received in October 1996, 
another of the veteran's fellow servicemen noted that he had 
witnessed a concussion blast blow the veteran onto the 
ground, after which the veteran complained that his back was 
hurt.  In statements received in July and October 1996, the 
veteran described a March 1971 blast concussion which knocked 
him down.  Later he attempted to carry a body and found that 
he was unable to get up.  

During a June 1997 RO hearing, the veteran testified that he 
injured his back three times in the service: in Korea, in 
Vietnam and at Fort Knox.  He said that he only received 
treatment at Fort Knox.  He said that he first began post-
service treatment about four years after service, when he 
initially sought treatment for hip complaints.  He stated 
that he had suffered from back pain ever since service.  

A September 1997 favorable SSA decision provides that the 
veteran was found to be under a disability for SSA purposes 
since February 1995.  Since that time he had performed no 
substantial gainful activity.  The veteran's impairments 
considered to be severe included arthritis, status-post 
laminectomy, status-post facetectomy, and degenerative disc 
disease.  

During a November 1998 hearing before the undersigned Board 
member, the veteran testified that during service his back 
always hurt from carrying packs.  He said that in March 1971, 
he was hurt when a grenade exploded near him in Vietnam.  He 
said that he hurt his back again in Korea when he stepped in 
a hole in a bridge, possibly in 1972, and that he hurt the 
upper part of his back at Fort Knox, sometime between 1979 
and 1981.  He said that his post-service jobs were hard but 
that he had no injuries.  He reported that he had undergone 
no post-service employment physical examinations, and he had 
no witnesses who had overheard his complaints.  

The evidence added to the record since the March 1987 rating 
decision is new in that it was not previously of record.  It 
is also material to the veteran's claim for service 
connection for a back disability.  The new evidence addresses 
what was missing at the time of the March 1987 rating 
decision, when considered with the record as a whole.  What 
was missing at the time of the March 1987 rating decision was 
competent (medical) evidence of current chronic back 
disability, evidence of back disease or injury in service, 
and competent evidence of a nexus between current back 
disability and service, or of continuity of symptomatology of 
current chronic back disability since service.

The evidence previously of record established post service 
continuing complaints of low back pain on VA examinations 
within months after separation from service.  The various new 
private and VA post-service treatment records show that the 
veteran had continued complaints, and underwent surgical 
treatment for the back in 1991, 1992 and 1995, with current 
diagnoses of degenerative disc and joint disease of the 
lumbosacral spine.  As a result, the post-service medical 
treatment records are probative or material to the 
demonstration of current chronic back disability, and the 
demonstration of continuity of symptomatology of current back 
disability since service.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).

Further, the written lay statements presented by the 
veteran's fellow servicemen in July and October 1996, 
constitute competent evidence of back injury in service.  
While the veteran's fellow servicemen cannot provide 
competent evidence of a nexus between an in-service injury 
and the veteran's current back disability (See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)), they are competent to 
describe observations, as a witness to an injury in service 
and the veteran's statements at that time.  Id.  
Consequently, the new lay assertions are material to his 
claim for service connection for a back disability. 

In light of the above, the Board concludes that the newly 
submitted evidence is material so as to warrant reopening the 
previously denied claim for service connection for a back 
disability.


ORDER

New and materiel evidence having been submitted, the appeal 
to reopen the veteran's claim for service connection for a 
back disability is granted.


REMAND

Having determined that the appellant's claim of entitlement 
to service connection for a back disability has been 
reopened, the claim must be considered de novo, to include 
whether or not the veteran's claim for service connection for 
a back disability is well grounded under 38 U.S.C.A. § 
5107(a).  Winters, supra.  Before that can be achieved, 
however, the Board is of the opinion that further development 
is also warranted.

The record contains evidence of the veteran having sustained 
a back injury in service, that he reported back complaints in 
service and subsequent to service, and that chronic back 
disability is currently demonstrated.  In light of the above, 
a clinical opinion as to the etiology of symptomatology of 
current chronic back disability, or other nexus opinion, 
would be useful in adjudicating the claim for service 
connection for a back disability.

The veteran contends that he now suffers from PTSD, due to 
traumatic, combat-related, events occurring while he served 
in Vietnam.  During the June 1997 RO hearing, he contended 
that the stressful events included eleven ambushes and also 
hot landing zones.  During the November 1998 travel board 
hearing, he contended that a stressful event occurred in 
March 1971 when his position was overrun. 

One of the veteran's Department of Defense Forms 214 
indicates that the veteran served in the infantry in Vietnam, 
and was awarded the Combat Infantry Badge.  Accordingly, the 
Board concludes that the veteran that he was involved in 
combat with the enemy.  His alleged stressors are consistent 
with the circumstances of his combat service.  As such, the 
occurrence of a stressor related to this combat service is 
presumed so that further verification is not required.  
38 U.S.C.A. § 1154(b) (West 1991). 

However, the evidence as to whether the veteran currently has 
PTSD is incomplete.  The reports of VA psychiatric 
examinations conducted in February and July 1997 provide Axis 
I diagnosis of PTSD symptoms, not meeting the criteria for 
PTSD.  The July 1997 report provides a detailed explanation 
as to why the examiner did not believe the veteran's symptoms 
satisfied the PTSD criteria.  In an August 1997 addendum to 
the July 1997 report, the VA examiner reiterates the opinion 
that the veteran did not meet the criteria for PTSD.  
However, these assessments were made without review of all 
potentially available pertinent clinical evidence of which 
the Board has now been made aware. 

VA outpatient treatment records from the Louisville - Dupont 
Circle VAMC show that the veteran was referred to the Mental 
Health Clinic in September 1996, and was provided individual 
therapy for PTSD from October 1996 to January 1997.  Although 
no records have been received from the Louisville - Dupont 
Circle VAMC since January 1997, the veteran testified during 
his November 1998 travel Board hearing that his counseling at 
this VAMC had continued until the spring of 1998.  Further, 
during this hearing, he also testified that he was prescribed 
Zoloft for PTSD from a VA physician at Fort Knox, with whom 
he met about every six months.  The veteran said that this 
physician had diagnosed the veteran with PTSD, and during 
their meetings they discussed the veteran's PTSD. 

A review of the claims file reveals that it does not contain 
VA treatment records from Fort Knox, VA treatment records 
showing a prescription of Zoloft, or VA medical records from 
the Louisville - Dupont Circle VAMC dated after January 1997. 

In light of the possibility that there are additional 
relevant VA records that have not been associated with the 
claims file, it is the Board's opinion that further 
development is necessary to give the veteran every 
consideration with respect to the present appeal for service 
connection for PTSD.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
January 1997 for any psychiatric 
disability, to include PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should specifically include any 
records of the veteran's care at VAMCs at 
Fort Knox, Kentucky, and Louisville, 
Kentucky.

2.  If additional relevant clinical 
records, or other evidence, are obtained 
pursuant to the above development, then 
the RO should schedule the veteran for an 
examination by an appropriate examiner, 
who has not previously examined the 
veteran and is experienced in evaluating 
PTSD, if available, to determine the 
diagnosis of all psychiatric disorders 
that are present.  The examination should 
be conducted in accordance with DSM-IV.  
The RO must furnish the examiner a 
complete and accurate account of the 
stressor(s) established by the record and 
the examiner must be instructed that only 
those events as reported in the record 
may be considered for the purpose of 
determining whether an inservice stressor 
was severe enough to have caused the 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressor.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims file, including 
the VA examination reports and addendum 
respectively dated in February, July and 
August 1997; the 1996 VA outpatient 
treatment reports from the Louisville - 
Dupont Circle VAMC providing a diagnosis 
of PTSD; and any additional post-service 
treatment pertinent records that provide 
psychiatric diagnoses.  Any opinion 
expressed must be accompanied by a 
detailed rationale.  All necessary tests 
and studies should be conducted.

3.  The claims folder should be forwarded 
to a VA orthopedic specialist for review 
and an opinion as to whether any current 
chronic back disability is as likely as 
not etiologically related to low back 
injury and/or complaints in service.  Any 
additional development or examination 
deemed warranted should be obtained by 
the RO.

4.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should adjudicate the 
claim of entitlement to service 
connection for a back disability, de 
novo, to include whether the reopened 
claim is well grounded, and readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD. 

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and ensure due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

